Exhibit 10.3

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of this
15th day of November, 2019 (the “Effective Date”), by, between and among
(i) GEMMA POWER SYSTEMS, LLC, a Connecticut limited liability company (the
“Company”), GEMMA POWER, INC., a Connecticut corporation (“GPS-Connecticut”),
GEMMA POWER SYSTEMS CALIFORNIA, INC., a California corporation
(“GPS-California”), GEMMA POWER HARTFORD, LLC, a Connecticut limited liability
company (“GPS-Hartford”), GEMMA RENEWABLE POWER, LLC, a Delaware limited
liability company (“GRP”), and GEMMA PLANT OPERATIONS, LLC, a Delaware limited
liability company (“GPO”); and (ii) Terrence Trebilcock (the “Executive”).

 

RECITALS:

 

R-1.                         The Company is a wholly-owned subsidiary of
Argan, Inc., a Delaware corporation (“Argan”);

 

R-2.                         GPS-Connecticut and GPS-California are also
wholly-owned subsidiaries of Argan;

 

R-3.                         GPS-Hartford and GRP and GPO are wholly-owned
subsidiaries of the Company (GPS-Hartford, GRP, GPS-Connecticut and
GPS-California and GPO are sometimes hereinafter referred to together as the
“Affiliates”);

 

R-4.                         The Executive is a principal employee of the
Company and the Affiliates (the Company and the Affiliates are sometimes
hereinafter referred to together as the “Companies”); and

 

R-5.                         The parties wish to enter into this Agreement to
establish the terms of the Executive’s continued employment by the Company and
the Affiliates, as set forth hereinafter.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual promises
and covenants set forth herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties agree as
follows:

 

1.                                      Employment.  Each of the Companies
hereby agrees to continue to employ the Executive, and the Executive hereby
agrees to accept such continued employment, subject to the terms and conditions
set forth in this Agreement.  This Agreement supersedes and replaces any
previous oral or written agreement concerning the Executive’s employment, except
for letter Agreements under the Deferred Compensation Plan, by the Company or
any of the Affiliates or Argan.

 

2.                                      Duties of the Executive.  During the
“Term” (as defined below) of employment of the Executive, the Executive shall
serve as Co-President of the Company and of each of the Affiliates, and shall
faithfully and diligently perform all services as may

 

--------------------------------------------------------------------------------



 

be assigned to him by the Board of Directors of the Company (the “Company
Board”), the Chief Executive Officer of Argan (the “Argan CEO”), and by the
Board of Directors of Argan (the “Parent Company Board”), and shall exercise
such power and authority as may from time to time be delegated to him by the
Company Board, Argan CEO and Parent Company Board. The Executive shall render
his services exclusively to the Company, perform all services to the best of his
ability, and use his best efforts to promote the interests of the Company and
the Affiliates. In addition, during the Term, the Executive shall also serve as
a board member of the Company Board and of the Boards of Directors of
GPS-Connecticut and GPS-California. The Executive shall perform all services to
be rendered by him hereunder to the best of his ability, and use his best
efforts to promote the interests of the Company and the Affiliates.

 

3.                                      Term of Employment.  Employment of the
Executive pursuant to the terms and provisions of this Agreement shall commence
on the Effective Date, and shall continue until January 31, 2021 (the “Initial
Term”), unless earlier terminated as provided in this Agreement.  At the end of
the Initial Term, the Executive’s employment hereunder shall automatically renew
for successive one year terms (each, a “Renewal Term”), subject to earlier
termination as provided in this Agreement, unless the Company or the Executive
delivers written notice to the other at least three (3) months prior to the
expiration date of the Initial Term or any Renewal Term, as the case may be, of
its or his election not to renew the term of employment.

 

The period during which the Executive shall be employed by the Companies
pursuant to the terms and provisions of this Agreement is sometimes referred to
herein as the “Term.”

 

4.                                      Compensation.

 

4.1                               Base Compensation.  For each Fiscal Year
(“Fiscal Year”) occurring within, or partially within, the Term, the Company
shall pay the Executive base compensation at the annual rate of three hundred
fifteen thousand Dollars ($315,000) (the “Base Compensation”) (any such Base
Compensation to be prorated for any partial Fiscal Year within the Term),
payable in installments consistent with the Company’s normal payroll schedule,
subject to applicable withholding and other taxes.

 

4.2                               Performance-Based Compensation.

 

(a)                                 In addition to the Base Compensation set
forth in Section 4.1, but subject to Section 4.2(c) below, for each Fiscal Year
occurring within, or partially within, the Term, the Executive shall be entitled
to additional compensation payable solely on account of the attainment of one or
more of the following performance goals (“Performance-Based Compensation”) (any
such Performance-Based Compensation to be prorated for any partial Fiscal Year
within the Term):

 

(i)                                    in the event that the Adjusted EBITDA of
the Companies for any Fiscal Year equals or exceeds Thirty Million Dollars
($30,000,000), the Executive shall be entitled to Performance-Based Compensation
based thereon equal

 

2

--------------------------------------------------------------------------------



 

to the sum of (i) one percent (1%) of the Adjusted EBITDA of the Companies
(which shall not exceed Fifty Million Dollars ($50,000,000), and (ii) one and
one half percent (1.5%) of the amount by which Adjusted EBITDA of the Companies
exceeds Fifty Million Dollars ($50,000,000) (which excess shall not exceed
Twenty Five Million Dollars  ($25,000,000), and (iii) two percent (2.0%) of the
amount by which Adjusted EBITDA of the Companies exceeds Seventy Five Million
Dollars ($75,000,000). For purposes of this Section 4.2(a)(i), “Adjusted EBITDA
of the Companies” means the net income of the Company and the Affiliates,
excluding net income associated with non-controlling interests, before interest
expense (income), income tax expense, depreciation and amortization of purchased
intangible assets, as adjusted by adding back the Argan management fee, any
profit shares or matching under any qualified or non-qualified program
established by the Company and incentive compensation for the non-executive
chairman of the Company Board and Co-Presidents;

 

(ii)                                in the event that the Adjusted EBITDA of the
Companies as a percent of the Gross Revenues of the Companies for any Fiscal
Year equals or exceeds ten percent (10%) (For purposes of this
Section 4.2(a)(ii), Gross Revenues of the Companies shall exclude Success Fees,
which are project development success fees associated with developmental loans
(“Development Loans”) that the Company extends to third parties for the purpose
of developing or conceptually designing power plants and other such projects,
such as solar arrays and wind farms.  “Adjusted EBITDA of the Companies” as
defined in Section 4.2(a)(i) shall exclude the Success Fees and any bad debt
expense, related to the cash funded principal of any Development Loans):

 

(A)                               equals or exceeds ten percent (10%) but is
less than twelve percent (12%), the Executive shall be entitled to
Performance-Based Compensation based thereon equal to zero point two percent
(0.2%) of the amount of Adjusted EBITDA of the Companies;

 

(B)                               equals or exceeds twelve percent (12%) but is
less than fourteen percent (14%), the Executive shall be entitled to
Performance-Based Compensation based thereon equal to zero point four percent
(0.4%) of the amount of Adjusted EBITDA of the Companies;

 

(C)                               equals or exceeds fourteen percent (14%) but
is less than sixteen percent (16%), the Executive shall be entitled to
Performance-Based Compensation based thereon equal to zero point six percent
(0.6%) of the amount of Adjusted EBITDA of the Companies;

 

(D)                               equals or exceeds sixteen percent (16%) but is
less than eighteen percent (18%), the Executive shall be entitled to
Performance-Based Compensation based thereon equal to zero point eight percent
(0.8%) of the amount of Adjusted EBITDA of the Companies;

 

(E)                               equals or exceeds eighteen percent (18%), the
Executive shall be entitled to Performance-Based Compensation based thereon

 

3

--------------------------------------------------------------------------------



 

equal to one percent (1.0%) of the amount of Adjusted EBITDA of the Companies;

 

(iii)                            in the event that the OSHA Recordable Incident
Rate (“RIR”) of the Companies for any completed calendar year during the Term:

 

(A)                               is less than or equal to zero point five
(0.5), the Executive shall be entitled to Performance-Based Compensation based
thereon equal to Two Hundred Thousand Dollars ($200,000);

 

(B)                               exceeds zero point five (0.5) but is less than
or equal to zero point seven five (0.75), the Executive shall be entitled to
Performance-Based Compensation based thereon equal to One Hundred Fifty Thousand
Dollars ($150,000);

 

(C)                               exceeds zero point seven five (0.75) but is
less than or equal to one (1.0), the Executive shall be entitled to
Performance-Based Compensation based thereon equal to One Hundred Thousand
Dollars ($100,000);

 

(D)                               exceeds one (1.00) but is less than or equal
to one point two five (1.25), the Executive shall be entitled to
Performance-Based Compensation based thereon equal to Fifty Thousand Dollars
($50,000);

 

(E)                               exceeds one point two five (1.25) but is less
than or equal to one point five (1.5), the Executive shall be entitled to
Performance-Based Compensation based thereon equal to Zero Dollars ($0);

 

(F)                                exceeds one point five (1.5) but is less than
or equal to one point seven five (1.75), the Executive’s overall incentive shall
be reduced by up to Fifty Thousand Dollars ($50,000), not to exceed the
Performance Based Compensation determined excluding 4.2(a)(iii);

 

(G)                              exceeds one point seven five (1.75) but is less
than or equal to two (2.0), the Executive’s overall incentive shall be reduced
by up to One Hundred Thousand Dollars ($100,000), not to exceed the Performance
Based Compensation determined excluding 4.2(a)(iii);

 

(H)                              exceeds two (2.0) but is less than or equal to
two point two five (2.25), the Executive’s overall incentive shall be reduced by
up to One Hundred Fifty Thousand Dollars ($150,000), not to exceed the
Performance Based Compensation determined excluding 4.2(a)(iii);

 

(I)                                   exceeds two point two five (2.25), the
Executive’s overall incentive shall be reduced by up to Two Hundred Thousand
Dollars ($200,000), not to exceed the Performance Based Compensation determined
excluding 4.2(a)(iii); and

 

4

--------------------------------------------------------------------------------



 

(iv)                             in the event that the sum of the change in
Remaining Unsatisfied Performance Obligations of the Companies from the prior
Fiscal Year end to the current Fiscal Year end and current Fiscal Year gross
revenues (less success fees) of the Companies (the “Change in Active Work
Amount”) exceeds zero, the Executive shall be entitled to Performance-Based
Compensation based thereon equal to zero point zero five percent (0.05%) of the
Change in Active Work Amount not to exceed Two Hundred Fifty Thousand Dollars
($250,000). The Company Board shall have discretion to exceed Two Hundred Fifty
Thousand Dollars ($250,000) to ensure there is no disincentive to increase the
Active Work Amounts towards the end of the related Fiscal Year.  For purposes of
this Section 4.2(a)(iv), “Remaining Unsatisfied Performance Obligations of the
Companies” represents the unrecognized revenue value of active contracts with
customers as determined under U.S. Generally Accepted Accounting Principles.

 

(b)                                 It is understood and agreed that the
performance goals set forth in Section 4.2(a) above have been determined by the
Compensation Committee of the Parent Company Board (the “Compensation
Committee”); and that before payment of any such Performance-Based Compensation,
the material terms under which the Performance-Based Compensation is to be paid,
including the performance goals, shall be disclosed to the shareholders of the
Company. The determination of whether a performance goal is made for any Fiscal
Year during the Term shall be made in February, March or April of the following
such Fiscal Year.

 

(c)                                  Notwithstanding anything to the contrary
contained in the foregoing provisions of this Section 4.2, the total amount of
Performance-Based Compensation for any Fiscal Year as a result of the attainment
of one or more of the above performance goals shall not exceed a total amount of
Two Million Five Hundred Thousand Dollars ($2,500,000) and shall not be less
than Zero ($0), and shall not include disbursements from the Company Deferred
Compensation Plan.

 

4.3                               Apportionment of Base Compensation,
Performance-Based Compensation and Benefits.  Notwithstanding anything to the
contrary contained in the foregoing provisions of this Section 4 and elsewhere
in this Agreement, Base Compensation, Performance-Based Compensation and the
costs of all benefit plans or programs in which the Executive participates, as
set forth in Section 5 below, or other benefits made available to the Executive,
as set forth elsewhere in this Agreement, may be equitably apportioned among the
Company and the Affiliates in such manner as the Company and the Affiliates
shall agree among themselves, and reconciliation of any such allocation of
Executive-related costs shall be effectuated through appropriate inter-company
transfers not less frequently than annually.

 

5.                                      Benefit Plans. The Executive shall be
permitted to participate in all employee health, retirement and insurance
benefit plans applicable to officers of the Companies, and such other plans as
may from time to time be made available or applicable

 

5

--------------------------------------------------------------------------------



 

to the Companies, consistent with the policies of the Companies.

 

6.                                      Vacation.  The Executive shall be
entitled to paid time off in accordance with Company policy.

 

7.                                      Expenses.  The Companies shall reimburse
the Executive, consistent with the Companies’ expense reimbursement policies and
procedures and subject to receipt of appropriate documentation, for all
reasonable and necessary out-of-pocket travel, business entertainment, and other
business expenses incurred or expended by the Executive incident to the
performance of his duties hereunder.

 

8.                                      Working Facilities; Car Allowance. 
During the Term the Company shall furnish the Executive with an office,
secretarial help and such other facilities and services suitable to his position
and adequate for the performance of his duties hereunder.  The Company shall
provide to the Executive a car allowance in the amount of $1,500 per month plus
reimbursement for the car/vehicle’s power (gas/electricity) costs, to be used by
the Executive to defray the costs of ownership, leasing, financing, maintenance
and/or operation of a car or other vehicle.

 

9.                                      Withholding.  Notwithstanding anything
in this Agreement to the contrary, all payments required to be made by the
Company hereunder to the Executive or his estate or beneficiaries shall be
subject to the withholding of such amounts relating to taxes as the Company may
reasonably determine it should withhold pursuant to any applicable law or
regulation.  In lieu of withholding such amounts, in whole or in part, the
Company may, in its sole discretion, accept other provisions for payment of
taxes and withholding as required by law, provided it is satisfied that all
requirements of law affecting its responsibilities to withhold have been
satisfied.

 

10.                               Termination of Employment.

 

10.1                        For Cause.  The Company may terminate the
Executive’s employment at any time for “Cause” (as defined below).  For the
purposes of this Agreement, “Cause” shall mean (i) habitual drunkenness or any
substance abuse which adversely affects the Executive’s performance of his job
responsibilities; (ii) any illegal use of drugs; (iii) commission of a felony
(including, without limitation, any violation of the Foreign Corrupt Practices
Act); (iv) dishonesty materially relating to the Executive’s employment; (v) any
misconduct by the Executive which would cause the Company or any of the
Affiliates to violate any state or federal law relating to sexual harassment or
age, sex or other prohibited discrimination, or any intentional violation of any
written policy of the Companies adopted with respect to any such law; (vi) any
other conduct in the performance of the Executive’s employment which the
Executive knows or should know (either as a result of a prior warning by any of
the Companies, custom within the industry or the flagrant nature of the conduct)
violates applicable law or causes any of the Companies to violate applicable law
in any material respect; (vii) failure to follow the lawful written instructions
of the Company Board, if such failure continues uncured for a period of ten
(10) days after receipt by the Executive of written notice from the Company
stating that

 

6

--------------------------------------------------------------------------------



 

continuation of such failure would constitute grounds for termination for Cause;
(viii) any violation of the confidentiality, non-competition or non-solicitation
provisions hereof; or (ix) any other material violation of this Agreement.

 

10.2                        Upon Death or Disability.  The employment of the
Executive shall automatically terminate upon the death of the Executive and may
be terminated by the Company upon the “Disability” (as defined below) of the
Executive.  For purposes of this Section 10.2, the Executive shall be deemed
“Disabled” (and termination of his employment shall be deemed to be due to such
“Disability”) if an independent medical doctor (jointly selected by the
Company’s applicable health or disability insurer and the Executive) certifies
that the Executive, for a cumulative period of more than 120 days during any
365-day period, has been disabled in a manner which seriously interferes with
his ability to perform the essential functions of his job even with a reasonable
accommodation to the extent required by law.  Any refusal by the Executive to
submit to a medical examination for the purpose of certifying Disability shall
be deemed conclusively to constitute evidence of the Executive’s Disability.

 

10.3                        For Convenience of the Company.  Notwithstanding any
other provisions of this Agreement, the Company shall have the right, upon
ninety (90) days written notice to the Executive, to terminate the Executive’s
employment at the “Company’s Convenience” (i.e., for reasons other than Cause,
resignation for reasons other than “Good Reason” [as defined below], death or
Disability).  For purposes hereof, resignation by the Executive for Good Reason
also shall be deemed to constitute termination by the Company at the Company’s
Convenience.

 

10.4                        Resignation; Good Reason.

 

(a)                                 The Executive shall have the right to resign
at any time upon ninety (90) days’ written notice to the Company.

 

(b)                                 For the purposes of this Agreement,
resignation by the Executive as a result of the following shall be deemed to
constitute resignation for “Good Reason,” provided that and on condition that
the Executive has not consented to the action constituting Good Reason and such
resignation occurs within 15 days following the occurrence of such action (or,
in the case of clause (ii) below, following the expiration of the 45-day cure
period), and that the Executive is not Disabled (or incapacitated in a manner
which would, with the passage of time and appropriate doctor’s certification,
constitute Disability) at the time of resignation: (i) a material adverse change
made by the Company to the Executive’s duties, responsibilities and/or working
conditions such that such duties, responsibilities and/or working conditions are
inappropriate and not customary for a co-president of a similarly situated
company, or (ii) a material breach by the Company or any of the Affiliates of
this Agreement which breach continues uncured for a period of 45 days after
receipt by the Company of written notice thereof from the Executive specifying
the breach.

 

7

--------------------------------------------------------------------------------



 

11.                               Effect of Termination on Compensation.

 

11.1  Termination for Cause; Resignation.  In the event (i) the Executive’s
employment with the Companies is terminated by the Company for Cause, or
(ii) the Executive resigns (for reasons other than Good Reason), none of the
Companies shall have any further liability to the Executive hereunder, whether
for Base Compensation, Performance-Based Compensation, benefits, or otherwise,
other than for Base Compensation and benefits accrued and reimbursement of
expenses properly incurred, in each case through the date of termination or
resignation, and any other benefits required by applicable law (e.g., COBRA) for
which the Executive may be eligible.

 

11.2  Death or Disability.  In the event the Executive’s employment with the
Companies terminates as a result of the death of the Executive or is terminated
by the Company as a result of the Disability of the Executive, the Executive or,
in the event of his death, his surviving spouse (or his estate, if there is no
surviving spouse), shall be entitled to receive his Base Compensation and
benefits accrued, reimbursement of expenses properly incurred, and a pro rata
share of any Performance-Based Compensation determined following the end of the
Fiscal Year in which the employment termination occurs (which proration shall be
calculated upon the elapsed portion of the Fiscal Year in which the employment
termination occurs [for purposes of illustration, if the Executive were to
become Disabled as of September 1 in any Fiscal Year, then the Executive would
be entitled to 7/12s of the Performance-Based Compensation for such Fiscal Year,
covering the period of February 1 through August 31 of such Fiscal Year]), in
each case through the date of termination, as well as applicable health,
disability or death benefits, if any, offered by the Company or the Affiliates,
as the case may be, at the time consistent with the policies of the Companies
and subject to the eligibility requirements of such benefits.

 

11.3.  The Company’s Convenience or Good Reason.

 

(a)                                 In the event the Executive’s employment with
the Companies is terminated by the Company at the Company’s Convenience or by
the Executive for Good Reason, then the Executive shall be entitled to
(i) continue to receive his Base Compensation for twelve 12 months, (ii) a
pro-rata share of any Performance-Based Compensation determined (based on
audited financial numbers) following the end of the Fiscal Year in which the
employment termination occurs [for purposes of illustration, if the Executive’s
employment were terminated as of September 1 in any Fiscal Year, then the
Executive would be entitled to 7/12s of the Performance-Based Compensation for
such Fiscal Year, covering the period of February 1 through August 31 of such
Fiscal Year]), and (ii) continue to participate in the Companies’ health and
benefit plans and programs described in Section 5.1 other than the Companies’
401(k) plan(s) and any other qualified retirement plan(s) for the duration of
twelve 12 months, or, in the case of the Companies’ health plan(s), until the
Executive becomes eligible for health insurance from another source other than
Medicare (e.g., another employer’s health insurance program), if earlier;
provided that such continued participation during such period does not cause a
plan, program or practice to cease to be qualified under any applicable law or
regulation and is permitted by the plan or program, and that continuation under
any such plan, program or

 

8

--------------------------------------------------------------------------------



 

practice shall be limited to benefits customarily provided by the Companies to
their senior executives during the period of such continuation, and provided
further that any such plan or program shall be subject to modifications
applicable to executive-level employees generally.  The compensation, allowances
and benefits described in the foregoing provisions of this
Section 11.3(a) (“Severance Benefits”) shall continue to be paid or provided at
the times and in the manner consistent with the standard payroll practices of
the Companies for their active executive-level employees.  In addition, the
Executive shall be entitled to receive his Base Compensation and benefits
accrued and reimbursement of expenses properly incurred, in each case through
the date of termination.  Except as provided in this Section, no other
compensation or benefits hereunder shall be payable during the balance of the
Term.

 

(b)                                 As a condition to receiving the Severance
Benefits described in clause (a) above, the Executive shall be required to
execute and deliver to the Company, and not to have revoked, the written
confirmation described in Section 12 and a general release of all claims the
Executive may have against the Company, the Affiliates or Argan, and their
respective subsidiaries and affiliates, and the officers, directors,
shareholders, managers, members and agents of each of them, in each case in such
form as may be reasonably requested by the Company, including without limitation
all claims for wrongful termination, for employment discrimination under Title
VII of the Civil Rights Act of 1964, as amended, and claims under the Americans
with Disabilities Act of 1990, the Equal Pay Act of 1963, the Age Discrimination
in Employment Act of 1967, the Older Workers Benefit Protection Act of 1990, the
Civil Rights Act of 1866, the Family and Medical Leave Act of 1993, the Civil
Rights Act of 1991, the Executive Retirement Income Security Act of 1974 and any
equivalent state, local and municipal laws, rules and regulations). 
Notwithstanding the foregoing, the Executive shall not be required to release
any claims (i) for unpaid compensation or other benefits remaining unpaid by the
Company or the Affiliates at the time of termination, but may be required to
agree upon and acknowledge the amount, if any, thereof remaining unpaid if such
amount is calculable at the time, and (ii) which the Executive may have in
connection with any unexercised options to purchase common stock of Argan
granted to the Executive under and pursuant to any stock option plan maintained
by Argan from time to time hereinafter.

 

(c)                                  Upon the occurrence of any material breach
of this Agreement after the effective date of employment termination (it being
understood that, without limitation, any breach of Sections 12, 13 or 14 of this
Agreement shall be deemed material), the Company shall have no further liability
to pay Severance Benefits hereunder and may, in addition to exercising any other
remedies it may have hereunder or under law, immediately discontinue payment of
remaining unpaid Severance Benefits.

 

11.4                        Adjustments to Comply with American Jobs Creation
Act (Code Section 409A).  All payments under this Agreement are intended to be
exempt from or compliant with the provisions of Section 409A of the Code.  In
the event any of the payment provisions of this Agreement should prove to be
subject to and inconsistent with the requirements of Section 409A of the Code,
or the regulations thereunder, the Companies and the Executive shall endeavor to
amend those payment provisions in order

 

9

--------------------------------------------------------------------------------



 

to eliminate any inconsistency with Section 409A of the Code while ensuring, to
the greatest extent possible, that the Executive will continue to be entitled to
the benefits provided under this Agreement without increase in the economic cost
to either party.  In particular, the parties agree that (i) if at the time of
the Executive’s separation from service with the Companies the Executive is a
“specified employee” as defined in Section 409A of the Code and the deferral of
the commencement of any payments or benefits otherwise payable hereunder as a
result of such separation from service is necessary in order to prevent any
accelerated or additional tax under Section 409A of the Code, then the Companies
will defer the commencement of the payment of any such payments or benefits
hereunder (without any reduction in such payments or benefits ultimately paid or
provided to the Executive) until the date that is six (6) months following the
Executive’s separation from service with the Companies (or the earliest date as
is permitted under Section 409A of the Code) and (ii) if any other payments of
money or other benefits due to the Executive hereunder could cause the
application of an accelerated or additional tax under Section 409A of the Code,
such payments or other benefits shall be deferred if deferral will make such
payment or other benefits compliant under Section 409A of the Code, or otherwise
such payment or other benefits shall be restructured, to the extent possible, in
a manner, determined by the Board, that does not cause such an accelerated or
additional tax.  The Companies shall consult with the Executive in good faith
regarding the implementation of the provisions of this Section.  For purposes of
Section 409A of the Code, each payment made under this Agreement that is subject
to the provisions of Section 409A of the Code shall be designated as a “separate
payment” within the meaning of the Section 409A of the Code, and references
herein to the Executive’s “termination of employment” shall refer to the
Executive’s separation from service with the Companies within the meaning of
Section 409A of the Code.  To the extent any reimbursements or in-kind benefits
due to the Executive under this Agreement constitute “deferred compensation”
under Section 409A of the Code, any such reimbursements or in-kind benefits
shall be paid to the Executive in a manner consistent with Treas. Regs.
Section 1.409A-3(i)(1)(iv).

 

11.5                        COBRA Benefits.  Should the Executive (i) be
eligible for COBRA benefits (allowing the Executive to maintain his health
insurance benefits at his expense for up to the applicable coverage period under
COBRA) after the termination of his employment with the Companies for reasons
other than Cause, and (ii) make a timely affirmative election of continuation
coverage under COBRA, then, if and to the extent that continuation coverage
under COBRA would apply to a period beyond the period for which the Executive is
entitled to participate in the Companies’ health plan(s) pursuant to
Section 11.3(a) above, the Company will pay the monthly premium costs thereof
for coverage for the Executive, and/or his spouse and dependent children, if
any, for the period(s) for which the Executive, or his spouse and any dependent
children, as the case may be, are entitled to continuation coverage under COBRA,
or until the Executive, or his spouse or any dependent children, as the case may
be, become eligible for health insurance from another source other than Medicare
(e.g., another employer’s health insurance program), if earlier; provided,
however, that if the Company’s payment of any monthly premium costs would cause
the Company to be subject to any additional taxes or penalties the Company and
the Executive shall consult in good faith to determine a reasonable alternative.

 

10

--------------------------------------------------------------------------------



 

11.6                        Reserved.

 

11.7                        Compliance with Section 280G.

 

(a)                                 Notwithstanding any other provision of this
Agreement or any other plan, arrangement or agreement to the contrary, if any of
the payments or benefits provided or to be provided by the Company or the
Affiliates to the Executive or for the Executive’s benefit pursuant to the terms
of this Agreement or otherwise (“Covered Payments”) constitute “parachute
payments” within the meaning of Section 280G of the Code and would, but for this
Section 11.7 be subject to the excise tax imposed under Section 4999 of the Code
(or any successor provision thereto) or any similar tax imposed by state or
local law or any interest or penalties with respect to such taxes (collectively,
the “Excise Tax”), then the Covered Payments shall be reduced (but not below
zero) to the minimum extent necessary to ensure that no portion of the Covered
Payments is subject to the Excise Tax.

 

(b)                                 Any such reduction shall be made by the
Company in its sole discretion consistent with the requirements of Section 409A
of the Code.

 

12.                               Confidentiality.  The Executive recognizes and
acknowledges that certain information possessed by the Company and the
Affiliates, and any subsidiaries and affiliates of them, constitutes valuable,
special, and unique proprietary information and trade secrets.  Accordingly, the
Executive shall not, during the Term of his employment with the Companies, or at
any time thereafter, divulge, use, furnish, disclose or make available to any
person, whether or not a competitor of any of the Companies, any confidential or
proprietary information concerning the assets, business, or affairs of the
Company or the Affiliates, of any affiliate or subsidiary of them, or of its or
their suppliers, customers, licensees or licensors, including, without
limitation, any information regarding trade secrets and information (whether or
not constituting trade secrets) concerning sources of supply, costs, pricing
practices, financial data, business plans, employee information, manufacturing
processes, product designs, production applications and technical processes
(hereinafter called “Confidential Information”), except as may be required by
law or as may be required in the ordinary course of performing his duties
hereunder.  The foregoing shall not be applicable to any information which now
is or hereafter shall be in the public domain other than through the fault of
the Executive.  Upon the expiration or termination of the Executive’s
employment, for any reason, whether voluntary or involuntary and whether by the
Company or the Executive, or at any time the Company may request, the Executive
shall (a) surrender to the Company all documents and data of any kind (including
data in machine-readable form) or any reproductions (in whole or in part) of any
items relating to the Confidential Information, as well as information stored in
an electronic or digital format, containing or embodying Confidential
Information, including without limitation internal and external business forms,
manuals, notes, customer lists, and computer files and programs (including
information stored in any electronic or digital format), and shall not make or
retain any copy or extract of any of the foregoing, and (b)

 

11

--------------------------------------------------------------------------------



 

will confirm in writing that (i) no Confidential Information exists on any
computers, computer storage devices or other electronic media that were at any
time within the Executive’s control (other than those which remain at, or have
been returned to, the Company) and (ii) he has not disclosed any Confidential
Information to others outside of any of the Companies in violation of this
Section.  The Company shall have the right at any time at its option to replace
the hard drive in the Executive’s laptop or other computer supplied by any of
the Companies with another equivalent hard drive.  As used in this Agreement,
“affiliate” means, with respect to the Company or any other entity, any person
or entity controlling, controlled by or under common control with, the Company
or such other entity, including without limitation Argan, and “control” for such
purpose means the possession, directly or indirectly, of the power to direct or
cause the direction of the management and policies of a person or entity,
whether through the ownership of voting securities or voting interests, by
contract or otherwise.

 

13.                               Rights in the Company’s Property; Inventions.

 

13.1                        Company Property.  The Executive hereby recognizes
the Companies’ proprietary rights in the tangible and intangible property of the
Companies and acknowledges that notwithstanding the relationship of employment,
the Executive will not obtain or acquire, and has not obtained or acquired,
through such employment any personal property rights in any of the property of
any of the Companies, including without limitation any writing, communications,
manuals, documents, instruments, contracts, agreements, files, literature, data,
technical information, secrets, formulas, products, methods, mailing lists,
business models, business plans, procedures, processes, devices, apparatuses,
trademarks, trade names, trade styles, service marks, logos, copyrights,
patents, or other matters which are the property of any of the Companies.

 

13.2                        Inventions.  The Executive agrees that during the
Term of his employment with the Companies and for a period of three (3) months
thereafter, any and all discoveries, inventions, improvements and innovations
(including all data and records pertaining thereto) (“Inventions”), whether or
not patentable, copyrightable or reduced to writing, which the Executive may
have conceived or made, or may conceive or make, either alone or in conjunction
with others and whether or not during working hours or by the use of the
facilities of any of the Company, which are related or in any way connected with
the Business of the Company or the Affiliates, or any affiliate or subsidiary
thereof, are and shall be the sole and exclusive property of the Company, or the
Affiliates, or any such affiliate or subsidiary thereof, as the case may be. 
The Executive shall promptly disclose all such Inventions to the Company, shall
execute at the request of the Company any assignments or other documents the
Company may deem necessary to protect or perfect its or any of the Affiliates’
or such affiliates’ or subsidiaries’ rights therein, and shall assist the
Company, at the Company’s expense, in obtaining, defending and enforcing the
Companies’ rights therein.  The Executive hereby appoints the Company as his
attorney-in-fact to execute on his behalf any assignments or other documents
deemed necessary by the Company to protect or perfect its, or any of the
Affiliates’ or such affiliates’ or subsidiaries’, rights to any Inventions.  For
purposes of this Agreement, the “Business” of the Company or the Affiliates, or
any affiliate or subsidiary thereof, shall mean the business

 

12

--------------------------------------------------------------------------------



 

of engineering and constructing power energy systems, providing consulting,
owner’s representative, operating, and maintenance services to the energy
market, and such other businesses or enterprises in which the Company or the
Affiliates, or any affiliate or subsidiary thereof, shall be actively engaged
from time to time (collectively, the “Business”).

 

14.                               Non-Competition, Non-Solicitation,
Non-Disparagement Covenants.

 

14.1                        Covenant Not to Compete.  At all times during the
Term and for a period of two (2) years after the Term (the “Restrictive
Period”), the Executive shall not, directly or indirectly, alone or with others,
engage in any competition with, or have any financial or ownership interest in
any sole proprietorship, corporation, company, partnership, association, venture
or business or any other person or entity (whether as an employee, officer,
director, partner, manager, member, agent, security holder, creditor, consultant
or otherwise) that directly or indirectly (or through any affiliated entity)
competes with, the Business of the Company or the Affiliates, or any affiliate
or subsidiary thereof; provided that such provision shall not apply to (i) the
Executive’s ownership of Argan stock, if any, or (ii) the acquisition by the
Executive, solely as an investment, of securities of any issuer that is
registered under Section 12(b) or 12(g) of the Securities Exchange Act of 1934,
as amended, and that are listed or admitted for trading on any United States
national securities exchange or that are quoted on the Nasdaq Stock Market, or
any similar system or automated dissemination of quotations of securities prices
in common use, so long as the Executive does not control, acquire a controlling
interest in, or become a member of a group that exercises direct or indirect
control of, more than 5% of any class of capital stock or other indicia of
ownership of such issuer.

 

14.2                        Non-Solicitation.  At all times during the
Restrictive Period, the Executive shall not, directly or indirectly, for himself
or for any other person, firm, corporation, company, partnership, association,
venture or business or any other person or entity: (a) solicit for employment,
employ or attempt to employ or enter into any contractual arrangement with any
employee or former employee (which, for purposes of this Section 14.2 shall mean
anyone employed during the 24 month period ending on the date of termination of
the Executive’s employment with the Companies) of the Company, the Affiliates,
or Argan, or any affiliate or subsidiary of any of them, and/or (b) call on or
solicit any of the actual or targeted prospective customers or clients, or any
actual distributors or suppliers, of the Company, the Affiliates, or Argan, or
any affiliate or subsidiary of any of them, on behalf of himself or on behalf of
any person or entity in connection with any business that competes with the
Business of the Company and its Affiliates, or any affiliate or subsidiary of
any of them, nor shall the Executive make known the names or addresses or other
contact information of such actual or prospective customers or clients, or any
such actual distributors or suppliers, or any information relating in any manner
to the Company’s, or the Affiliates’ or Argan’s, or any of their subsidiaries’
or affiliates’, trade or business relationships with such actual or prospective
customers or clients, or any such actual distributors or suppliers, other than
in connection with the performance by the Executive of his duties under this
Agreement.

 

13

--------------------------------------------------------------------------------



 

14.3                        Non-Disparagement.    At all times during the Term
and the Restrictive Period, the Executive shall not, in any way, directly or
indirectly, alone or in concert with others, cause, express or cause to be
expressed in a public manner or to any stockholder, investor, analyst,
journalist or member of the media (including, without limitation, in a
television, radio, internet, newspaper or magazine interview) orally or in
writing, any remarks, statements, comments or criticisms that disparage, call
into disrepute, defame, slander or which can reasonably be construed to be
defamatory or slanderous to the Companies or to Argan or to any of their
subsidiaries, affiliates, successors, assigns, current or former officers,
employees, stockholders, agents, attorneys or representatives, any of their
products or services or any action or matter.  Executive may make truthful
statements if compelled by court order, legal proceedings or otherwise required
by law, without violating the requirements of this paragraph.

 

15.                               Acknowledgment by the Executive.  The
Executive acknowledges and confirms that the restrictive covenants contained in
Sections 12, 13 and 14 hereof (including without limitation the length of the
term of the provisions of Section 14) are required by the Companies as an
inducement to enter into this Agreement, are reasonably necessary to protect the
legitimate business interests of the Companies, and are not overbroad, overlong,
or unfair and are not the result of overreaching, duress or coercion of any
kind.  The Executive further acknowledges that the restrictions contained in
Sections 12, 13 and 14 hereof are intended to be, and shall be, for the benefit
of and shall be enforceable by the Companies and their successors and assigns. 
The Executive expressly agrees that upon any breach or violation of the
provisions of Sections 12, 13, or 14 hereof, the Companies, or any of them,
shall be entitled, as a matter of right, in addition to any other rights or
remedies they may have, to: (a) temporary and/or permanent injunctive relief in
any court of competent jurisdiction as described in Section 16 hereof; and
(b) such damages as are provided at law or in equity.  The existence of any
claim or cause of action against any of the Company, the Affiliates, or Argan,
or their respective subsidiaries or affiliates, whether predicated upon this
Agreement or otherwise, shall not constitute a defense to the enforcement of any
of the restrictions contained in Sections 12, 13 or 14 hereof.

 

16.                               Enforcement; Modification.

 

16.1                        Injunction.  It is recognized and hereby
acknowledged by the parties hereto that a breach by the Executive of any of the
covenants contained in Sections 12, 13 or 14 of this Agreement will cause
irreparable harm and damage to the Companies.  As a result, the Executive
recognizes and hereby acknowledges that each of the Companies shall be entitled
to an injunction from any court of competent jurisdiction enjoining and
restraining any violation of any or all of the covenants contained in Sections
12, 13 or 14 of this Agreement by the Executive or any of his affiliates,
associates, partners or agents, either directly or indirectly, and that such
right to injunction shall be cumulative and in addition to whatever other
remedies the Companies may possess.

 

16.2                        Reformation by Court.  In the event that a court of
competent jurisdiction shall determine that any provision of Sections 12, 13 or
14 is invalid or more

 

14

--------------------------------------------------------------------------------



 

restrictive than permitted under the governing law of such jurisdiction, then
only as to enforcement of Sections 12, 13 or 14 within the jurisdiction of such
court, such provision shall be interpreted or reformed and enforced as if it
provided for the maximum restriction permitted under such governing law.

 

16.3                        Extension of Time.  If the Executive shall be in
violation of any provision of Sections 12, 13 or 14, then each time limitation
set forth in Sections 12, 13 or 14 shall be extended for a period of time equal
to the period of time during which such violation or violations occur.  If any
of the Companies seeks injunctive relief from such violation in any court, then
the covenants set forth in Sections 12, 13 and 14 shall be extended for a period
of time equal to the pendency of such proceeding including all appeals by either
of the Sellers.

 

16.4                        Survival.  The provisions of Sections 12, 13, 14 and
15, and of this Section 16, shall survive the termination of this Agreement.

 

17.                               Assignment.  Each of the Company and the
Affiliates shall have the right to assign this Agreement and its rights and
obligations hereunder in whole, but not in part, to any corporation or other
entity with or into which the Company or such Affiliate, as the case may be, may
hereafter merge or consolidate or to which the Company or such Affiliate may
transfer all or substantially all of its assets, if in any such case said
corporation or other entity shall by operation of law or expressly in writing
assume all obligations of the Company or such Affiliate hereunder as fully as if
it had been originally made a party hereto, but may not otherwise assign this
Agreement or its rights and obligations hereunder.  The Executive may not assign
or transfer this Agreement or any rights or obligations hereunder.

 

18.                               Benefits; Binding Effect.  This Agreement
shall be for the benefit of and binding upon the parties hereto and their
respective heirs, personal representatives, legal representatives, successors
and, where permitted and applicable, assigns, including, without limitation, any
successor to the Company or any Affiliate, whether by merger, consolidation,
sale of stock, sale of assets or otherwise.

 

19.                               Severability.  The invalidity of any one or
more of the words, phrases, sentences, clauses, provisions, sections or articles
contained in this Agreement shall not affect the enforceability of the remaining
portions of this Agreement or any part thereof, all of which are inserted
conditionally on their being valid in law, and, in the event that any one or
more of the words, phrases, sentences, clauses, provisions, sections or articles
contained in this Agreement shall be declared invalid, this Agreement shall be
construed as if such invalid word or words, phrase or phrases, sentence or
sentences, clause or clauses, provisions or provisions, section or sections or
article or articles had not been inserted.  If such invalidity is caused by
length of time or size of area, or both, the otherwise invalid provision will be
considered to be reduced to a period or area which would cure such invalidity.

 

20.                               Waivers.  The waiver by either party hereto of
a breach or violation of any

 

15

--------------------------------------------------------------------------------



 

term or provision of this Agreement shall not operate nor be construed as a
waiver of any subsequent breach or violation.

 

21.                               Damages; Attorneys Fees.  Nothing contained
herein shall be construed to prevent the Company or any Affiliate, on the one
hand, or the Executive, on the other, from seeking and recovering from the other
damages sustained as a result of the other’s breach of any term or provision of
this Agreement.  In the event that either party hereto seeks to collect any
damages resulting from, or the injunction of any action constituting, a breach
of any of the terms or provisions of this Agreement, then the party found to be
at fault shall pay all reasonable costs and attorneys’ fees of the other party.

 

22.                               Section Headings.  The article, section and
paragraph headings contained in this Agreement are for reference purposes only,
and shall not affect in any way the meaning or interpretation of this Agreement.

 

23.                               No Third Party Beneficiary.  Nothing expressed
or implied in this Agreement is intended, or shall be construed, to confer upon
or give any person other than the parties hereto and their respective heirs,
personal representatives, legal representatives, successors and permitted
assigns, any rights or remedies under or by reason of this Agreement.

 

24.                               Counterparts; Signatures by Electronic Mail. 
This Agreement may be executed in one or more counterparts, each of which shall
be deemed to be an original but all of which together shall constitute one and
the same.  Signatures to this Agreement transmitted by telecopy or electronic
mail shall be valid and effective to bind the party so signing.

 

25.                               Governing Law.  This Agreement shall be
governed by and construed and enforced in accordance with the internal laws of
the State of Connecticut, without regard to principles of conflict of laws.

 

26.                               Jurisdiction and Venue.  Each of the parties
irrevocably and unconditionally:  (a) agrees that any suit, action or legal
proceeding arising out of or relating to this Agreement which is expressly
permitted by the terms of this Agreement to be brought in a court of law, shall
be brought in the Superior Court of the State of Connecticut for the Judicial
District of Hartford or in the United States District Court for the District of
Connecticut; (b) consents to the jurisdiction of each such court in any such
suit, action or proceeding; (c) waives any objection which it or he may have to
the laying of venue of any such suit, action or proceeding in any of such
courts; and (d) agrees that service of any court papers may be effected on such
party by mail, as provided in this Agreement, or in such other manner as may be
provided under applicable laws or court rules in such courts.

 

27.                               Notices.  All notices required or permitted to
be given hereunder shall be in writing and shall be personally delivered by
courier, sent by registered or certified mail, return receipt requested, sent by
overnight courier, or sent by confirmed facsimile

 

16

--------------------------------------------------------------------------------



 

transmission addressed as set forth herein.  Notices personally delivered, sent
by facsimile or sent by overnight courier shall be deemed given on the date of
delivery and notices mailed in accordance with the foregoing shall be deemed
given upon the earlier of receipt by the addressee, as evidenced by the return
receipt thereof, or three days after deposit in the U.S. mail.  Notice shall be
sent: (a) if to the Company or to any Affiliate, addressed to the Company or
such Affiliate, as the case may be, One Church Street, Suite 201, Rockville,
Maryland 20850, Attention: David Watson; and (b) if to the Executive, to his
address as reflected on the payroll records of the Company, or to such other
address as either party shall request by notice to the other in accordance with
this provision.

 

28.                               Entire Agreement.  This Agreement constitutes
the entire agreement between and among the parties hereto with respect to the
subject matter hereof and, upon its effectiveness, shall supersede all prior
agreements, understandings and arrangements, both oral and written, between the
Executive and the Company and/or the Affiliates with respect to such subject
matter, including without limitation the Previous Employment Agreement.  This
Agreement may not be modified in any way unless by a written instrument signed
by the Companies and the Executive.

 

[SIGNATURES ON FOLLOWING PAGES]

 

17

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, each of the undersigned has executed, or has caused its duly
authorized representative to execute, this Agreement as of the date first above
written.

 

 

THE COMPANY:

 

 

 

GEMMA POWER SYSTEMS, LLC

 

 

 

By:

/s/ David Watson

 

 

Name:

 

 

 

Title:

CFO

 

 

 

THE AFFILIATES:

 

 

 

GEMMA POWER, INC.

 

 

 

By:

/s/ David Watson

 

 

Name:

 

 

 

Title:

CFO

 

 

 

GEMMA POWER SYSTEMS CALIFORNIA, INC.

 

 

 

By:

/s/ David Watson

 

 

Name:

 

 

 

Title:

CFO

 

[SIGNATURES CONTINUE ON FOLLOWING PAGE]

 

18

--------------------------------------------------------------------------------



 

 

GEMMA POWER HARTFORD, LLC

 

 

 

By:

/s/ David Watson

 

 

Name:

 

 

 

Title:

CFO

 

 

 

GEMMA RENEWABLE POWER, LLC

 

 

 

By:

/s/ David Watson

 

 

Name:

 

 

 

Title:

CFO

 

 

 

GEMMA PLANT OPERATIONS, LLC

 

 

 

By:

/s/ David Watson

 

 

Name:

 

 

 

Title:

CFO

 

 

 

THE EXECUTIVE:

 

 

 

/s/ Terrence Trebilcock

 

Terrence Trebilcock

 

19

--------------------------------------------------------------------------------